The defendants J.W. Honeycutt and W.R. O'Neal indorsed a note of Canal Land  Live Stock Company, for $5,000, interest, and attorneys' fees in case of suit. The note was not paid, and there was judgment below against the indorsers for the full amount, subject, however, to a credit of $1,250, from which judgment Honeycutt alone appeals.
At the time the note was indorsed by the defendants, it was secured by pledge of 10 shares of the Home Investment Company, 20 shares of the Day Builders Supply Company, *Page 263 
and sundry other shares of stock of no value — all of which belonged to the said W.R. O'Neal.
Honeycutt's defense is that he was discharged as indorser: (1) Because plaintiff sold the 20 shares of Home Investment Company for $1,250 "without notifying Honeycutt, and applied the proceeds to other indebtedness of O'Neal at his (O'Neal's) request, without consulting Honeycutt"; and (2) by plaintiff's havingerased from the list of pledged stocks on the back of the note (by canceling with red lines) the 20 shares of Home Investment stock (when it sold them), thereby altering a negotiableinstrument. Act 64 of 1904, §§ 124, 125.
For convenience we pass upon these defenses in reverse order.
                               I.
The second defense is not well founded: (a) Because the act of pledge, even though on the same paper as the note, and incorporated in the body thereof is no part of the note, ornegotiable instrument itself, Farmers'  Merchants' Bank v. Davies, 80 So. 713, 144 La. 532; and (b) even if it were, it is admitted that the erasure (after the sale) "was due to an erroneous belief on the part of the bank that it had the right to apply all the securities attached to the note sued upon to the payment of other indebtedness of O'Neal [the owner of said stock]." Act 64 of 1904, § 123.
                               II.
The first defense is also not well founded: (a) Because we know of no law (or sound reason) requiring a pledgee to notify or consult one who is not the owner of the thing pledged as to his (the pledgee's) intention to sell the pledged property, particularly when the sale is made by direction of the owner; and it is not pretended that the stock was worth more than the amount for which it sold, to wit, the sum of $1,250, for *Page 264 
which the defendant was given credit in the judgment below; and (b) because the sale of the stock by the bank, and its consequent inability to subrogate defendant to its rights as pledgee thereof, discharges defendant (as surety) only pro tanto, i.e., to the amount by which he has been injured thereby, to wit, the value of said stock ($1,250). Succession of Pratt, 16 La. Ann. 357; Barrow v. Shields, 13 La. Ann. 57; Provan v. Percy, 11 La. Ann. 179; Gosserand v. Lacour, 8 La. Ann. 75; Saulet v. Trepagnier, 2 La. Ann. 428. And to give a surety credit by judgment is simply to discharge him pro tanto. [The credit is conceded by plaintiff].
                              III.
The other pledged securities are on hand (in an envelope in the transcript) and have been judicially tendered to the defendants on due payment of the note. Hence appellant may have them on payment of this judgment.
                             Decree.
The judgment appealed from is therefore affirmed.
LAND, J., dissents.